Citation Nr: 1812212	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.  He is a recipient of a Purple Heart, Combat Infantry Badge, and many other awards.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2010 rating decision of  the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Board remanded this matter for further development, to include obtaining a VA examination that addressed whether the Veteran's tinnitus was related to his military service, and whether it was caused or aggravated by his service-connected hearing loss.  A VA examination was conducted in May 2015, and an addendum was submitted in July 2015.  The matter was then returned to the Board for appellate consideration. 

In July 2017, the Board again remanded this matter for further development, finding that the May 2015 VA examination, and the subsequent July 2015 addendum, both addressed whether the Veteran's tinnitus was related to his military service, but did not address whether it was caused or aggravated by his service-connected hearing loss.  An addendum medical opinion was obtained in August 2017, and the matter has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required on his part.


REMAND

Regrettably, the Board must again remand this matter for further development.

First, the Board notes that a Supplemental Statement of the Case has not been issued as required pursuant to 38 C.F.R. § 19.31 (2017).  The Veteran's representative has also requested remand due to this deficiency.

Second, the Board finds that additional development is warranted in this case before a decision may be rendered on the Veteran's claim for service connection for tinnitus.  Although an addendum opinion was obtained in August 2017, the examiner opined that the Veteran's tinnitus was not caused or aggravated by the Veteran's service-connected hearing loss because normal hearing was obtained at separation in both ears. 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311. Here, however, the examiner's opinion did not fully consider the Veteran's contentions concerning the in-service onset and continuity of his claimed tinnitus. The Board further notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.

In light of these facts, the Board finds that the Veteran must be afforded a new VA examination to assess whether his tinnitus was caused or aggravated by his service-connected hearing loss, or is otherwise related to his military service. Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). The examiner must specifically discuss the Veteran's in-service exposure to acoustic trauma as well as his credible contentions that he first experienced hearing loss and tinnitus in service that has continued to the present. The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an audiologist or other qualified VA medical professional to determine the etiology of the Veteran's tinnitus.  Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of his claim. 38 C.F.R. § 3.655 (2017). The claims file must be made available to, and pertinent documents therein reviewed by, the examiner. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by or aggravated by the Veteran's service-connected bilateral hearing loss.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If the examiner determines that the Veteran's tinnitus is not related to his service-connected hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is otherwise related to service. 

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered and discussed in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. Thereafter, readjudicate the issue of entitlement to service connection for tinnitus on a direct and secondary basis. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

